By the Court.
On July 6, A. D. 1875, in a proceeding at the suit of a city to condemn land, for a street, the jury assessed the damages in favor of the parties interested in one tract at the sum of $12,412 of which $530 was to be paid to a lessee and the remainder to the landlord. On the same day the court made an order that within six months from that day, ‘■'■upon the full payment of the awards and costs herein said city is authorized to take possession of the premises * * * for the uses and purposes for which it is appropriated.” The city paid all the awards except the $530 and took possession of the land. The lease had expired on February 1, 1877, before the city took possession of the premises covered by the lease. The lessee sued for the $530.
Held: The city was bound to pay $12,412 for the land. The order of ‘the probate court gave to the lessee a right to the award in its favor, contingent onlv upon the city’s election to take the land under the order

Judgment affirmed